         Case 3:19-cv-00108-SDD-RLB                   Document 73          02/15/21 Page 1 of 12




                                UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA

ELLIS RAY HICKS                          *     CIVIL ACTION
                                         *
VERSUS                                   *     NO. 19-108-SDD-RLB
                                         *
LOUISIANA DEPARTMENT OF PUBLIC           *     CHIEF JUDGE DICK
SAFETY AND CORRECTIONS, JAMES            *
LEBLANC, AND TERRY LAWSON                *     MAG. JUDGE BOURGEOIS
******************************************************************************
   MEMORANDUM IN OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY
                JUDGMENT ON FALSE IMPRISONMENT CLAIM

MAY IT PLEASE THE COURT:

        The Defendants, State of Louisiana, through the Department of Public Safety &

Corrections (“DPSC”); James M. LeBlanc, individually and in his official capacity; and Terry

Lawson, individually and in his official capacity, herein explain why Plaintiff’s Motion for

Summary Judgment on False Imprisonment Claim should be denied and, pursuant to Rule 56(f),

this Honorable Court should enter summary judgment in favor of the Defendants on the false

imprisonment claim.

I.      Standard of Review

        Summary judgment is proper if “there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” 1 “[A] party seeking summary judgment always

bears the initial responsibility of ... demonstrat[ing] the absence of a genuine issue of material

fact.” 2 Once the moving party does so, the nonmoving party must “go beyond the pleadings and

... designate specific facts showing that there is a genuine issue for trial.” 3 […]



1
  Fed. R. Civ. P. 56(a).
2
  Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986) (internal quotation marks
omitted).
3
  Id. at 324, 106 S.Ct. 2548 (internal quotation marks omitted).

                                                         1
         Case 3:19-cv-00108-SDD-RLB                     Document 73           02/15/21 Page 2 of 12




         The evidentiary support needed to meet the initial summary judgment burden depends on

whether the movant bears the ultimate burden of proof at trial. If the movant bears the burden of

proof on an issue, a successful motion must present evidence entitling the movant to judgment at

trial. 4 “Rule 56 ‘mandates the entry of summary judgment ... against a party who fails to make a

showing sufficient to establish the existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial.’ ” 5 “The court views all facts and evidence

in the light most favorable to the nonmovant.” 6 A party cannot support or avoid summary

judgment “by presenting ‘speculation, improbable inferences, or unsubstantiated assertions.’ ” 7

Legal conclusions cannot be used as a substitute for facts supported by record evidence. 8

         Rule 56(f) of the Federal Rules of Civil Procedure provides that, after giving notice and an

opportunity to respond, the Court can enter summary judgment for the nonmovant.

II.      Statement of the Case

         The Plaintiff filed suit claiming DPSC; Secretary LeBlanc, individually and in his official

capacity; and Terry Lawson, individually and in his official capacity, are liable under 42 U.S.C.

§1983 and Louisiana law. 9           Plaintiff’s complaint contains a single listing of facts, followed by

enumerated “counts”, and a single listing of relief requested in globo. 10 Plaintiff’s Motion for

Partial Summary Judgment pertains to “Count 1 – False Imprisonment” which, as pleaded, is




4
  Celotex, 477 U.S. at 326, 106 S.Ct. 2548
5
  Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc) (per curiam) (quoting Celotex, 477 U.S. at
322, 106 S.Ct. 2548).
6
   Jones v. New Orleans Reg'l Physician Hosp. Org., Inc., 981 F.3d 428, 432 (5th Cir. 2020) (citing Johnson v.
Diversicare Afton Oaks, LLC, 597 F.3d 673, 675 (5th Cir. 2010).
7
  Jones v. United States, 936 F.3d 318, 321 (5th Cir. 2019) (quoting Lawrence v. Fed. Home Loan Mortg. Corp., 808
F.3d 670, 673 (5th Cir. 2015) (quoting Likens v. Hartford Life & Accident Ins. Co., 688 F.3d 197, 202 (5th Cir. 2012))).
8
  See e.g. Hanchey v. Energas Co., 925 F.2d 96, 97 (5th Cir. 1990) (citing Fontenot v. Upjohn Co., 780 F.2d 1190,
1195–96 (5th Cir.1986)).
9
  See Rec. Doc. 16.
10
   Id.

                                                           2
         Case 3:19-cv-00108-SDD-RLB                     Document 73           02/15/21 Page 3 of 12




brought against all Defendants (in all capacities) and for all relief requested. 11 In his Motion for

Summary Judgment, the Plaintiff does not ask for entry of judgment awarding any particular

remedy. The Plaintiff also does not move for any finding that any particular defendant is liable.

III.     The Plaintiff’s over-detention claim is not actionable under Louisiana’s false
         imprisonment law because the Plaintiff was convicted and sentenced to serve a term
         at hard labor.

         The only fact material to Plaintiff’s false imprisonment claim is the fact that he was

committed to the custody of the Louisiana Department of Public Safety and Corrections to serve a

term of four years at hard labor with credit for time served. 12 That fact is undisputed. The Plaintiff

alleges, without evidence, that he was imprisoned beyond that term. 13 The Plaintiff asks this

Honorable Court to find, essentially, that his claim that he was held past his discharge date states

a cause of action for “false imprisonment” under Louisiana tort law against “the Defendants”. 14

This Honorable Court is, therefore, presented with the purely legal question of whether the

Plaintiff’s claim is actionable as a false imprisonment tort. It is not.

         Under Louisiana law, “false arrest is not distinguished as a separate tort from false

imprisonment.” 15 Clearly, the instant suit is not a false arrest. The Plaintiff disregards the

precedent that inextricably merges the false arrest/imprisonment tort and argues, more broadly,

that the Louisiana tort of false imprisonment is “restraint without color of legal authority.” 16


11
   Rec. Doc. 16, ¶64-68 (Count 1); ¶96 (Remedies)
12
   See Rec. Doc. 67-1, Plaintiff’s Statement of Uncontested Fact No. 1; Rec. Doc. 67-4 (Plaintiff’s Exhibit 2 –
Sentencing Minutes); Rec. Doc. 67-5 (Plaintiff’s Exhibit 3 - Sentencing Transcript)
13
   The facts offered by the Plaintiff show he was imprisoned from January 3, 2017, to April 25, 2018, which is certainly
less than four years. The Plaintiff does not offer evidence of any jail credit he claims to have been entitled. The
Plaintiff lodges the conclusory allegation that he was “legally entitled” to release from custody on February 24, 2018,
but, conclusory allegations cannot substitute for admissible evidence. See e.g. Hanchey v. Energas Co., 925 F.2d 96,
97 (5th Cir. 1990) (citing Fontenot v. Upjohn Co., 780 F.2d 1190, 1195–96 (5th Cir.1986)).
14
   See Rec. Doc. 67.
15
   Kelly v. W. Cash & Carry Bldg. Materials Store, 99-0102 (La. App. 4 Cir. 10/20/99), 745 So. 2d 743, 761 (citing
Restrepo v. Fortunato, 556 So.2d 1362 (La.App. 5 Cir.), writ denied 560 So.2d 11 (La.1990)). See also Parker v.
Town of Woodworth, 2011-1275 (La. App. 3 Cir. 3/7/12), 86 So. 3d 141, 144 (quoting Kelly, 745 So. 2d at 761).
16
   Rec. Doc. 67-2, p. 1 (quoting Dauzat v. Dolgencorp, LLC, 215 So. 3d 833, 841 (La. App. 3rd Cir. 2016) (citing
Kyle v. City of New Orleans, 353 So.2d 969, 971 (La. 1977))).

                                                           3
         Case 3:19-cv-00108-SDD-RLB                    Document 73          02/15/21 Page 4 of 12




However, “[a] state prisoner is surely detained under color of legal authority.” 17 The Plaintiff’s

Motion should be denied and, pursuant to Fed. R. Civ. P. 56(f), summary judgment should be

entered in favor of the Defendants because, as a matter of law, the Plaintiff’s claim is not a false

arrest/imprisonment claim under Louisiana tort law.

             A. Plaintiff’s Motion should be Denied and summary judgment should be entered
                in favor of the Defendants on Plaintiff’s False Imprisonment claim.

         The Plaintiff’s “over-detention” claim is properly analyzed under Louisiana negligence

principles, not as a false imprisonment claim. 18 The Defendants certainly do not admit liability

under Louisiana negligence principles; they simply argue herein that summary judgment should

be entered dismissing the false imprisonment claim.

         Under Louisiana law, “false arrest is not distinguished as a separate tort from false

imprisonment.” 19 “False arrest and imprisonment occur when one arrests and restrains another

against his will without a warrant or other statutory authority. Simply stated, it is restraint without

color of legal authority.” 20 The Plaintiff in this case is not claiming he was falsely arrested and

imprisoned.

         Furthermore, the Plaintiff cannot recover under Louisiana law for false imprisonment

because he was duly convicted of a felony and sentenced to serve a sentence at hard labor. “The

jurisprudence of this state allows civil damages for false arrest only where there has been

insufficient probable cause to sustain the arrest and the party has not been convicted of the crime

with which they were charged.” 21 “If a plaintiff is convicted of a crime for which he was arrested


17
   Traweek v. Gusman, No. CV 19-1384, 2021 WL 199387, at *7 (E.D. La. Jan. 20, 2021), reconsideration denied,
No. CV 19-1384, 2021 WL 493073 (E.D. La. Feb. 10, 2021).
18
   Rec. Doc. 16, ¶69-72. (“Count 2” in Plaintiff’s Operative Complaint is a negligence claim against “the Defendants”)
19
   Kelly v. W. Cash & Carry Bldg. Materials Store, 99-0102 (La. App. 4 Cir. 10/20/99), 745 So. 2d 743, 761 (citing
Restrepo v. Fortunato, 556 So.2d 1362 (La.App. 5 Cir.), writ denied 560 So.2d 11 (La.1990)). See also Parker v.
Town of Woodworth, 2011-1275 (La. App. 3 Cir. 3/7/12), 86 So. 3d 141, 144 (quoting Kelly, 745 So. 2d at 761).
20
   Kyle v. City of New Orleans, 353 So. 2d 969, 971 (La. 1977) (citations omitted).
21
   Gibson v. State, 1999-1730 (La. 4/11/00), 758 So. 2d 782, 791 (citations omitted).

                                                          4
         Case 3:19-cv-00108-SDD-RLB                   Document 73           02/15/21 Page 5 of 12




and indicted, and the conviction is affirmed, his detention is not unlawful as a matter of law.”22

The U.S. Fifth Circuit Court of Appeal faithfully applies that rule of Louisiana law when

considering a claim of false arrest/imprisonment arising under Louisiana law. 23 As stated above,

the only fact material to the Plaintiff’s false imprisonment claim is the fact that he was convicted

and sentenced to serve a term at hard labor in DPSC custody. Considering the foregoing

jurisprudence, the Defendants are entitled to entry of summary judgment in their favor.

             B. The jurisprudence cited by the Plaintiff does not support the existence of a
                false imprisonment claim under Louisiana law in these circumstances.

        Only one of the cases cited by the Plaintiff arose from a claim of over-detention, McNeal

v. Louisiana Dep't of Pub. Safety & Corr., No. CV 18-736-JWD-EWD, 2020 WL 798321, at *2

(M.D. La. Feb. 18, 2020). In McNeal, Judge John deGravelles granted a Motion for Partial

Summary Judgment on the false imprisonment claim.

        The Court found, “[u]nder Louisiana law, ‘[a]claim for false arrest requires the following

elements: (1) detention of the person; and (2) the unlawfulness of the detention.” 24 The Court held,

without explanation, “[t]here is no genuine dispute as to any material fact regarding the elements

of false imprisonment. Both parties agree that Mr. McNeal was imprisoned at the Elayn Hunt

Correctional Center for 41 days following his correct release date.” 25 To support the conclusion

that McNeal’s detention was “unlawful” for purposes of a Louisiana state law tort claim, the

District Court cited four federal cases, none of which originated in Louisiana or applied Louisiana




22
   Parker v. Town of Woodworth, 2011-1275 (La. App. 3 Cir. 3/7/12), 86 So. 3d 141, 144 (citing Restrepo v. Fortunato,
556 So.2d 1362 (La.App. 5th Cir.), writ denied [sic] 560 So.2d 11 (La.1990) (additional internal citation omitted)).
23
   See e.g. Thomas v. Louisiana, Dep't of Soc. Servs., 406 F. App'x 890, 898 n. 4 (5th Cir. 2010) (unpublished; per
curiam) (quoting Harrison v. State Through Dept. of Pub. Safety & Corrs., 721 So.2d 458, 465 n. 9 (La.1998)).
24
   McNeal v. Louisiana Dep't of Pub. Safety & Corr., No. CV 18-736-JWD-EWD, 2020 WL 798321, at *7 (M.D. La.
Feb. 18, 2020) (emphasis added) (quoting Richard v. Richard, 11-0229 p. 5 (La. 10/25/11), 74 So. 3d 1156, 1159
(citing Kennedy v. Sheriff of East Baton Rouge, 05-1418 (La. 7/10/06), 935 So.2d 669.))
25
   Id.

                                                         5
         Case 3:19-cv-00108-SDD-RLB                     Document 73           02/15/21 Page 6 of 12




state law. 26 Louisiana law governs the Plaintiff’s state law tort claims in this case. 27 Because the

ruling in McNeal regarding the legality of McNeal’s detention was not based on Louisiana law,

the ruling is not persuasive and should not be relied on by this Honorable Court.

         Judge Martin L.C. Feldman of the Eastern District of Louisiana recently applied Louisiana

law to another over-detention claim brought by the same attorney representing the Plaintiff herein,

and Brian McNeal, Traweek v. Gusman, No. CV 19-1384, 2021 WL 199387 (E.D. La. Jan. 20,

2021), reconsideration denied sub nom. JOHNNY TRAWEEK v. MARLIN GUSMAN, ET AL.,

No. CV 19-1384, 2021 WL 493073 (E.D. La. Feb. 10, 2021). The Plaintiff herein, Brian McNeal,

and Johnny Traweek all made virtually identical legal arguments about the availability of a claim

of “false imprisonment”. 28 Judge deGravelles, as explained above, ruled in favor of McNeal on

the false imprisonment claim.             Judge Feldman, on the other hand, ruled in favor of the

Defendants. 29

         The Traweek decision is persuasive and its analysis should be adopted by this Honroable

Court. Judge Feldman correctly applied Louisiana law to the false imprisonment claim and found

that the Plaintiff’s claims do not constitute a “false imprisonment” under Louisiana law. Judge

Feldman explained:


26
   Id (citing Douthit v. Jones, 619 F.2d 527, 532 (5th Cir. 1980) (Texas); Porter v. Epps, 659 F.3d 440, 445 (5th Cir.
2011) (Mississippi); Whirl v. Kern, 407 F.2d 781, 792 (5th Cir. 1969) (Texas)).
27
   See e.g. Traweek v. Gusman, No. CV 19-1384, 2021 WL 493073, at *1 (E.D. La. Feb. 10, 2021) (on
reconsideration) (finding cases applying federal law or common law to be irrelevant to “Louisiana false
imprisonment law, which clearly governs the claims at issue here.”


28
   All three Plaintiffs claim they were “over-detained” by the named defendants for very different reasons. McNeal
claims he was over-detained because DPSC did not send his release paperwork to the correct facility. Traweek claims
he was over-detained because the paperwork from the Parish Sheriff was not sent to DPSC in a timely fashion. Hicks,
on the other hand, claims he was over-detained because Defendant Lawson intentionally withheld jail credits from his
sentence calculation. All three plaintiffs make virtually identical claims regarding the alleged liability of defendants
for “false imprisonment.” All three plaintiffs allege defendants are strictly liable for the tort of false imprisonment
because each plaintiff was over-detained.
29
   The Traweek decision was rendered five days before the Plaintiff filed his Motion for Summary Judgment, yet the
ruling was not cited or mentioned by the Plaintiff in his Motion.

                                                           6
         Case 3:19-cv-00108-SDD-RLB                 Document 73         02/15/21 Page 7 of 12




        [A]s Traweek acknowledges in the operative complaint, in Louisiana, false
        imprisonment “is restraint without color of legal authority.” See Kyle v. City of New
        Orleans, 353 So. 2d 969, 971 (La. 1977); Third Am. Compl., ¶ 103.

        Because there is no question that Traweek was overdetained under “color of legal
        authority,” Traweek's false imprisonment claims must be dismissed as a matter of
        law. See Kyle, 353 So. 2d at 971; see also color of authority, BLACK'S LAW
        DICTIONARY (10th ed. 2014) (“The appearance or presumption of authority
        sanctioning a public officer's actions”.); color of law, id. (“The appearance or
        semblance, without the substance, of a legal right.... The term usu. implies a misuse
        of power made possible because the wrongdoer is clothed with the authority of the
        state.”). [FN 7]

        [FN 7] A state prisoner is surely detained under color of legal authority. Indeed,
        Traweek's is not the paradigmatic case of false imprisonment, in which a
        shopkeeper or other private citizen wrongfully restricts a plaintiff's movement
        against his will. 30

This Honorable Court has, in this case, adopted the Traweek Court’s analysis on other issues. 31

This Honorable Court should also adopt the Court’s analysis on the false imprisonment claim. Like

in Traweek, the Plaintiff’s claims in this case may be actionable against one or more Defendants

under Louisiana’s negligence law but, not as a false imprisonment.

        Considering the foregoing, as a matter of law, the Plaintiff’s claim of over-detention is not

actionable as a false imprisonment under Louisiana state tort law and judgment should be rendered

in favor of the Defendants dismissing the Plaintiff’s false imprisonment claim.

IV.     Alternatively, Plaintiff’s Motion should be denied because the Plaintiff fails to meet
        his burden of proving there is no genuine issue of material fact for trial.

        If the Louisiana tort of false imprisonment is found to encompass Plaintiff’s claim, the

Plaintiff’s Motion should still be denied and judgment should be entered in favor of the

Defendants. The Plaintiff fails to prove that any of the Defendants is liable for false imprisonment.

Furthermore, the Plaintiff fails to meet his burden of proving his detention was unlawful.


30
   Traweek v. Gusman, No. CV 19-1384, 2021 WL 199387, at *7 (E.D. La. Jan. 20, 2021), reconsideration denied sub
nom. JOHNNY TRAWEEK v. MARLIN GUSMAN, ET AL. Additional Party Names: Ashley Jones, James LeBlanc,
Tracy DiBenedetto, No. CV 19-1384, 2021 WL 493073 (E.D. La. Feb. 10, 2021)
31
   See e.g. Rec. Doc. 47.

                                                       7
         Case 3:19-cv-00108-SDD-RLB                   Document 73          02/15/21 Page 8 of 12




             A. The Plaintiff fails to meet his burden of proving summary judgment should be
                entered against “all Defendants”.

        The Plaintiff seeks entry of judgment “against Defendants.” 32 The Defendants are the

Louisiana Department of Public Safety and Corrections [DPSC]; DPSC Secretary James LeBlanc,

in his individual and official capacities; and Terry Lawson, in his individual and official

capacities. 33 The Plaintiff utterly fails to meet his burden of proving that judgment should be

entered against “all Defendants” as requested in his Motion for Summary Judgment. 34

        Actual or constructive detention by each of the Defendants is an essential element of a false

imprisonment claim. 35 Thus, in addition to proving he was incarcerated (which is an undisputed

fact), the Plaintiff must prove he was detained by each Defendant he claims is personally liable for

the detention. 36

        As stated above, the only fact material to the Plaintiff’s false imprisonment claim is the

fact that he was sentenced to serve a term of four years at hard labor. Louisiana Revised Statute

§15:824 governs “Commitment of persons to the Department of Public Safety and Corrections.”

That statute states, in pertinent part:

        A.       Notwithstanding any provision of law to the contrary, any individual subject
                 to confinement in a state adult penal or correctional institution shall be
                 committed to the Department of Public Safety and Corrections and not to
                 any particular institution within the jurisdiction of the department. […]

        C. (1) Notwithstanding any provision of law to the contrary, only individuals
               actually sentenced to death or confinement at hard labor shall be committed
               to the Department of Public Safety and Corrections. […]




32
   Rec. Doc. 67; Rec. Doc. 67-2, p. 17.
33
   Rec. Doc. 16, ¶12-14.
34
   Rec. Doc. 67-2, p. 1 (stating he is requesting summary judgment against “all Defendants”).
35
   Kennedy v. Sheriff of E. Baton Rouge, 2005-1418 (La. 7/10/06), 935 So. 2d 669, 690
36
   Id.

                                                         8
         Case 3:19-cv-00108-SDD-RLB                    Document 73          02/15/21 Page 9 of 12




The Plaintiff was undisputedly sentenced to confinement at hard labor 37 and was, therefore, subject

to confinement in the custody of DPSC. Correspondingly, the Plaintiff alleges he was detained by

DPSC 38 at the Claiborne Parish Detention Center. 39 As a matter of law, the Plaintiff was in the

legal custody of DPSC, not of a particular facility or Department employee. 40

         The Plaintiff failed to meet his burden of proving that either LeBlanc or Lawson,

individually or in an official capacity, is liable for false imprisonment. No evidence is offered or

argument made that the Plaintiff was detained or restrained by James LeBlanc or Terry Lawson.

Neither LeBlanc nor Lawson is mentioned in Plaintiff’s Motion for Summary Judgment or in the

Statement of Material Facts. 41 In the supporting memorandum, LeBlanc is only mentioned in the
                                   42
Procedural History section.             Lawson is mentioned in the Statement of Facts section of the

memorandum but not in the “Discussion” section. 43 The Plaintiff does not allege any facts in the

Statement of Facts, or otherwise, tending to show LeBlanc or Lawson detained or restrained him.

Therefore, the Plaintiff failed to meet his burden of proof on an essential element of his false

imprisonment claim and judgment should be rendered in favor of LeBlanc and Lawson on the

claim of false imprisonment. 44

             B. DPSC is entitled to entry of summary judgment in its favor on the false
                imprisonment claim.




37
   Id.
38
   See Rec. Doc. 16, ¶19 (alleging Plaintiff was sentenced to serve four years at hard labor). See also e.g. Rec. Doc.
62-2, p. 11 (“… Mr. Hicks was incarcerated by the DOC from January 3, 2017 until April 25, 2018”) (citations
omitted).
39
   Rec. Doc. 16, ¶19.
40
   The Plaintiff was in the actual custody of the Claiborne Parish Sheriff.
41
   Rec. Doc. 67; 67-1
42
   Rec. Doc. 67-2, §II.
43
   Id. at §III (Statement of Facts) and §IV (Discussion).
44
   Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc) (per curiam) (quoting Celotex, 477 U.S. at
322, 106 S.Ct. 2548).

                                                          9
        Case 3:19-cv-00108-SDD-RLB                  Document 73          02/15/21 Page 10 of 12




        The Plaintiff alleges there is no genuine issue of material fact for trial on false

imprisonment because the Defendants admitted the Plaintiff was “held past his release date.” 45 In

support of that conclusion, the Plaintiff cites DPSC’s response to Plaintiff’s Request for
                       46
Admissions No. 7.           DPSC’s response to Plaintiff’s Request for Admission No. 7 is the only

evidence offered by the Plaintiff to support the conclusion that he was held past his release date.

However, the response to the Requests for Admission does not satisfy Plaintiff’s burden of proof.

        The Request for Admission and DPSC’s response thereto are as follows:

        Request for Admission No. 7:

        Ellis Ray Hicks was legally required to be released on February 24, 2018.

        Response to Request for Admission No. 7:

        Defendants object to this Request for Admission on the basis that it calls for a legal
        conclusion. Nevertheless, and without waiving the objection, defendant admits that
        Ellis Ray Hicks was legally required to be released on February 24, 2018. 47

“[R]equests for admissions are properly used for facts or facts as applied to law, not pure legal

conclusions […].” 48 DPSC timely objected to the substance of the Request yet, the Plaintiff

ignores the objection. 49

        The Plaintiff provides this Honorable Court no legal basis for disregarding the timely

objection to the Request for Admission. Rule 36(a)(6) of the Federal Rules of Civil Procedure

provides the procedure for challenging an objection to a request for admission. The Plaintiff never

sought a ruling on the objection from this Honorable Court. The Plaintiff does not argue to this




45
   Rec. Doc. 67-2, p. 2.
46
   Id, citing Plaintiff’s Exhibit 1 (Rec. Doc. 67-3). The Plaintiff also references DPSC’s Response to Request for
Admission No. 9, which simply states the undisputed date the Plaintiff was released from custody.
47
   Rec. Doc. 67-3, p. 2.
48
   Warnecke v. Scott, 79 F. App'x 5, 6 (5th Cir. 2003) (citing In re Carney, 258 F.3d 415, 418 (5th Cir.2001); 8A
Wright, Miller, & Cane, Federal Practice & Procedure, § 2255 & n. 8 (2003); and Fed. R Civ. P. 36(a)).
49
   See Rec. Doc. 67-2, p. 2 (citing Rec. Doc. 67-3, Plaintiff’s Exhibit 1).

                                                       10
          Case 3:19-cv-00108-SDD-RLB                    Document 73           02/15/21 Page 11 of 12




Honorable Court that, as a matter of law, the objection should be overruled. Until this Honorable

Court rules on the substance of the DPSC’s objection, the objection remains valid.

          As stated in the objection, the allegation that Plaintiff was “legally entitled to be released

on February 24, 2018,” is a legal conclusion and, thus, neither a well-pleaded fact nor a proper

subject of a Request for Admission. 50 Furthermore, as stated above, legal conclusions cannot be

used as a substitute for facts supported by record evidence. 51

          Other than the improper request for admission, the Plaintiff offers no evidentiary support

for the conclusion that he was “legally entitled to be released on February 24, 2018.” The only

material facts identified by the Plaintiff and supported by evidence are (1) the Plaintiff was

sentenced to serve four years at hard labor, with credit for time served; and (2) the Plaintiff was

incarcerated from January 3, 2017 to April 25, 2018, a period of less than four years. 52 The

Plaintiff offers no evidence of how much credit for time served he supposedly earned or any other

reason why he claims he was “legally entitled to be released on February 24, 2018”.

          Plaintiff’s exclusive reliance on the improper Request for Admission is misplaced. The

Plaintiff fails to meet his burden of proving, with evidence, that his detention was unlawful and

his Motion for Summary Judgment on false imprisonment should be denied.

     V.       Conclusion

          Considering the foregoing, the Plaintiff’s Motion for Summary Judgment should be denied

and judgment should be rendered in favor of the Defendants on the false imprisonment claim.



50
   It must be noted that it is unknown what law the request for admission is referring to. The Plaintiff, in this case, is
claiming violations of the Fourteenth Amendment, Louisiana Constitution, as well as liability for the tort of false
imprisonment, liability under Louisiana negligence law, and under various theories within those causes of action. All
of those claims were, initially, brought against all Defendants. It is, therefore, unknown what law was referred to in
the request for admission.
51
   See e.g. Hanchey v. Energas Co., 925 F.2d 96, 97 (5th Cir. 1990) (citing Fontenot v. Upjohn Co., 780 F.2d 1190,
1195–96 (5th Cir.1986)).
52
   Rec. Doc. 67-1.

                                                           11
       Case 3:19-cv-00108-SDD-RLB             Document 73       02/15/21 Page 12 of 12




Plaintiff’s claim of over-detention is not actionable as a false imprisonment under Louisiana’s tort

law. Therefore, as a matter of law, the claim must be dismissed. Alternatively, the Plaintiff fails

to meet his burden of proving either James Leblanc or Terry Lawson committed the tort of false

imprisonment. Louisiana law establishes the Plaintiff was in the legal custody of DPSC, not of a

particular facility or department employee. Therefore, judgment should be entered in favor of

LeBlanc and Lawson. Finally, the Plaintiff fails to meet his burden of proving he was held past

his discharge date. The Plaintiff offered only a legal conclusion presented as a Request for

Admission in support of his claim. Legal conclusions cannot substitute for facts supported by

evidence. Therefore, Plaintiff’s Motion should be denied.

                                              Respectfully Submitted,

                                              JEFF LANDRY
                                              ATTORNEY GENERAL

                                      BY:     s/Phyllis E. Glazer
                                              PHYLLIS E. GLAZER (#29878) (Lead Counsel)
                                              ASSISTANT ATTORNEY GENERAL

                                              Louisiana Department of Justice
                                              Litigation Division, Civil Rights Section
                                              1885 North Third Street, 4th Floor
                                              Post Office Box 94005 (70804-9005)
                                              Baton Rouge, Louisiana 70802
                                              Telephone:     225-326-6300
                                              Facsimile:     225-326-6495
                                              E-mail:        GlazerP@ag.louisiana.gov
                                              Attorney for the DPSC Defendants




                                                 12
